Plaintiff in error was convicted in the county court of Comanche county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $250 and 90 days' imprisonment in the county jail.
Judgment was rendered on the 3d day of March, 1930, and the appeal filed in this court on the 28th day of June, 1930; no briefs have been filed and no appearance for oral argument made.
A careful examination of the record discloses that the evidence is sufficient to support the verdict of the jury, and that no reversible errors were committed by the trial court.
The cause is therefore affirmed.